Citation Nr: 0941114	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1943 to March 
1946, from July 1948 to August 1952, and from February 1965 
to May 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

In October 2008, the Board remanded the issue of service 
connection for bilateral knee disability on a direct basis 
for additional development.  The case has been returned to 
the Board for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Traumatic arthritis of the knees is attributable to service.


CONCLUSION OF LAW

Traumatic arthritis of the knees was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for bilateral knee 
disability, diagnosed as arthritis.  Service treatment 
records reflect that the appellant was in a motor vehicle 
accident in March 1965 and suffered a laceration to his left 
knee.  These records further show that, in May 1965, the 
appellant reported that his knee bothered him when he stood 
for prolonged periods.  Also, the Board additionally observes 
that internal derangement of the right knee is noted in a 
March 1946 service treatment record.  The appellant is 
currently diagnosed with arthritis of the knees.

On review of the record, the Board observes that this case 
has been remanded on multiple occasions for evidentiary 
development and the appellant is elderly.  The last remand of 
October 2008 requested a reasoned medical opinion.  The 
medical opinion provided is not reasoned.   Rather, there is 
a bare conclusory opinion.  Furthermore, statements have been 
made that do not reconcile.  In one place there is an 
indication that the clinical findings are consistent with 
age.  However, the X ray examination was determined to be 
consistent with abnormal narrowing of the joints. 

The Board also notes that there was an inadequate reporting 
of history by the VA examiner.  Although the January 2009 VA 
examination reflects review of the claims file, the report of 
examination includes entirely no reference to the in-service 
injuries sustained in a motor vehicle accident nor does it 
mention the in-service findings for internal derangement of 
the right knee.  The examiner provided a social history and 
military history, but none of it referenced the in-service 
injury or findings.  Pertinent medical history is wholly 
absent from the report of examination dated January 2009.  
Perhaps the inadequacy of the history led to the 
determination that no conclusion could be reached without 
resorting to speculation.  (As an aside, based upon the 
voluminous record, the Board finds it troubling that the 
examiner would have to resort to speculation.)

The Board shall not remand again.  In this case, there is 
clear evidence of in-service trauma.  In fact, the 
contemporaneous records reflect that there was internal 
derangement of a knee.  The post service records are 
consistent with abnormal narrowing, which we conclude to be 
consistent with prior trauma.  As noted in the VA examination 
report dated January 2009, after service there was no 
indication of trauma to the knees other than normal use.  
Based upon the in-service evidence and the recent X-ray 
report, the Board is left with the conclusion that the 
current abnormal X-ray findings are consistent with the in-
service traumas.  Accordingly, service connection for 
traumatic arthritis for each knee is warranted.

In reaching this determination, the Board notes that the RO 
could have returned the examination report for an adequate 
opinion and resolve the internal inconsistency between age-
related findings and abnormal findings, but did not.  This 
Veteran was born in 1925, served for many years and after 
multiple remands deserves an answer rather than another 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  However, in view of the favorable decision 
above, any defects in VA's duty to notify or assist are 
rendered moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).


ORDER

Service connection for traumatic arthritis of the knees is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


